Dear Mayor Goldsby:
In your letter of recent date you state that an employee of the Water Department for the Town of Amite would like to enter into a contract with the town to perform maintenance work in the town cemeteries after his regular work hours.
The Dual Officeholding and Dual Employment Laws, R.S. 42:61, etseq., do not prohibit this town employee from engaging in this work after his regular work hours with the town.  Since the latter relationship is contractual, there is no "employment" as defined in LSA-R.S. 42:62(3), which provides:
  "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
In fact, since the relationship is one of contract rather than "employment" as defined above, the provisions of the Dual Officeholding and Dual Employment Laws are not invoked.  This office is of the opinion that no legal obstacle exists preventing the concurrent holding of both positions.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams